UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6087



THOMAS E. MONTFORD,

                                             Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden, Maryland House of
Corrections; J. JOSEPH CURRAN, JR., Maryland
State Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
2793-MJG)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas E. Montford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas E. Montford seeks to appeal the district court's order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999), as time-barred.   We have reviewed the record and the

district court's opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.   See Montford v. Hutchin-

son, No. CA-99-2793-MJG (D. Md. Dec. 3, 1999).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s judgment is marked as “filed”
on December 2, 1999, the district court’s records show that the
judgment was entered on the docket sheet on December 3, 1999.
Pursuant to Fed. R. Civ. P. 58 and 79(a), we consider the date the
judgment was entered as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2